—Judgment, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered January 31, 1997, in an action for divorce, inter alia, distributing the parties’ property, and bringing up for review an order, same court and Justice, entered September 12, 1996, which granted plaintiffs motion to confirm, and denied defendant’s cross motion to reject, the report of the Judicial Hearing Officer dated May 8, 1996, to whom the financial issues of the marriage were referred on the parties’ stipulation, unanimously affirmed, without costs. Appeal from said order unanimously dismissed, without costs, as subsumed within the appeal from the judgment.
The Judicial Hearing Officer’s findings, in large part based on credible expert testimony, have support in the record, and were properly confirmed by the trial court in the exercise of its wide discretion with respect to equitable distribution (see, Po-loge v Goler, 194 AD2d 445; Freedman v Freedman, 211 AD2d 580). We have considered defendant’s remaining arguments and find them to be without merit.
Concur — Rosenberger, J. P., Ellerin, Wallach and Rubin, JJ.